UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7395



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERNEST EDWARD SIMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
81-508)


Submitted:   December 14, 2000         Decided:     December 22, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Edward Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Edward Simpson appeals the district court’s order deny-

ing his motion filed under Fed. R. Civ. P. 60(b), in which he chal-

lenged a 1981 criminal judgment against him.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   We agree with the district court that Simpson improperly

invoked the Federal Rules of Civil Procedure to collaterally attack

a criminal judgment.   United States v. O’Keefe, 169 F.3d 281, 289

(5th Cir. 1999) (citing United States v. Mosavi, 138 F.3d 1365,

1366 (11th Cir. 1998)).    Because Simpson does not challenge the

district court’s alternative rulings in his informal brief filed in

this court, he has not preserved those issues for our review.   4th

Cir. R. 34(b).   Accordingly, we grant Simpson leave to proceed on

appeal in forma pauperis and affirm on the reasoning of the dis-

trict court. United States v. Simpson, No. CR-81-508 (D. Md. Sept.

11, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2